647 So.2d 332 (1994)
Ronald David BACON, Appellant,
v.
STATE of Florida, Appellee.
No. 94-2016.
District Court of Appeal of Florida, Fifth District.
December 22, 1994.
Ronald David Bacon, pro se.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Barbara Arlene Fink, Asst. Atty. Gen., Daytona Beach, for appellee.
PER CURIAM.
Because appellant's sentence of eight years incarceration with credit for 51 days in county detention and "any DOC time previously served" does not specifically cover any gain time which appellant may be entitled to receive, we vacate appellant's sentence and remand this cause for further proceedings. On remand, the trial court shall enter an amended judgment of eight years imprisonment with credit for both time served and gain time awarded. Although the trial court can delegate to the Department of Corrections the task of determining the amount of gain time to be credited, the trial court must specifically provide for the award of gain time. See generally Green v. State, 636 So.2d 830 (Fla. 5th DCA 1994); Wilson v. State, 603 So.2d 93 (Fla. 5th DCA 1992).
Sentence VACATED; cause REMANDED.
HARRIS, C.J., and GOSHORN and DIAMANTIS, JJ., concur.